Title: To George Washington from Moses Hazen, 1 March 1781
From: Hazen, Moses
To: Washington, George


                  
                     Fishkill 1st March 1781
                  
                  His Excellency George Washington, Eiqr General and Commander in Chief of the United Armies in Support of American Liberty, &c., &c., &c.The Memorial of Colonel Moses Hazen Humbly sheweth,
                  That your Memorialist is an American born, and a Native of Massachusetts Bay: That he entered into a Military Line at an early Period of his Life, at the Commencement of the last War, in which he served with a Degree of Reputation and not a Dishonour to his Country:  That at the Close of the War he was reduced to Half Pay; married in Canada, and purchased a valuable Estate in that Country, which during the Blessings of Peace he set down to improve, and then enjoyed several lucrative and honorary Civil Offices.
                  That on Genl Montgomery’s Army approaching St John’s, your Memorialist was seized by Order of Government, and thrown into a close Prison, deprived of Pen, Ink and Paper, Fire or Candles, or the Privilege of seeing his most intimate Friends and dearest Connections: In which Situation he remained Fifty-four Days, during which Time the opposite Party commanded by Genl Montgomery plundered his moveable and greatly ravaged and destroyed his real Estate.
                  That in January 1776 your Excellency’s Memorialist was by order of the late Brigadier-General Wooster sent in Company with the Lieut. Col. Antill from Montreal to Congress as a proper Person to give the necessary Information of that Country.
                  That on the 20th of January 1776 the Honourable Continental Congress resolved to raise a Regiment of One Thousand Canadians, consisting of four Battalions, to serve in that Country for One Year or During the War; and that on the 22nd of the same Month your Excellency’s Memorialist was appointed Colonel Commandant of the Regiment; unsolicited, it was with some reluctance he accepted of the Commission which Congress had honoured him with; and then proceeded with the small Sum of One Thousand Pounds Pennsylvania Currency only to raise a Thousand Men, not however without a Promise of an ample Supply of Hard Cash to be sent on to pay the Bounties and all other contingent Accounts.
                  That Four Hundred and Seventy-seven Men were soon raised, armed, accoutred, clothed and carried into the Field, chiefly at the Expense of your Memorialist, which together with other Disbursement amounting to something better than Ten Thousand hard Dollars, as will appear by a Settlement of Part of his Public Accounts on the 30th of July 1777, which Congress in the Month of August following resolved to repay in Specie with Interest, and which your Memorialist has not ever received a Farthing of Principle or Interest.
                  That the Want of a proper supply of hard Cash in Canada prevented the Completion of the Regiment at that Time and Place; and that the Monies advanced on good Faith in that Country for the Service of the Public has since subjected your Memorialist to many Inconveniences and real Distresses, and which may for aught he knows terminate in the Loss of a Part of his Property in Canada.
                  That on the Retreat of the Continental Army from Canada on the 17th of June 1776 your Memorialist was under the Necessity of taking leave of a valuable growing Real Estate, the annual Revenue of which would exceed Five Hundred Pounds Sterling, and then had the melancholy Aspect to see all his Buildings in Flames, which had cost him near Five Thousand Pounds the same Money.
                  That on the 23rd of October 1776 the Honourable Continental Congress resolved that the Regiment under the Command of your Memorialist should remain on the Original Establishment thereof, and be recruited to its full Complement in any of the Thirteen United States; whereupon your Memorialist proceeded on the Recruiting Service, and by his close Attenion to that Duty, and the Industry of his Recruiting Officers he produced in the Field on the opening of the Campaign 1777 Seven Hundred and Twenty Non-commissioned Officers and Privates, inlisted on the Continental Bounty of Twenty Dollars only, to serve during the War, as will appear by the Returns and Muster Rolls of that Date.
                  That on the 24th of November 1778 Congress was pleased to resolve that the said Regiment be continued on its Original Establishment, and that no new Appointments or Promotions of Officers be made therein, until the further Order of Congress.
                  That in the opening of the Campaign 1779 the Regiment your Memorialist has the Honour to Command was detached on a seperate and hard Service without the Assistance of the customary Staff, or the necessary Supply of Provisions, which Situation called for every possible Exertion in the Commanding Officer of the Regiment, whose Zeal for the Public Service, and Ambition to fulfil his Orders, led him to advance his Money and Credit for a Supply of Provisions which is not yet paid or satisfied; in all which your Memorialist flatters himself his Conduct has met with your Excellency’s Approbation.
                  That the Regiment your Excellency’s Memorialist has the Honour to Command has seen much hard Service.  In the Campaign 1777 it suffered the loss of fifteen Officers and One Hundred and Thirty-two Non-commissioned and Privates killed, wounded and taken Prisoners in the three several Actions; on Staten Island the 22nd of August, Brandywine the 11th of September, and Germantown the 4th of October; in all which the Regiment behaved well; and the last-mentioned Action your Memorialist had the Command of a Brigade which shared in the Honours of your Excellency’s Public Thanks; as also in a late Excursion to Morrissina your Excellency was pleased to compliment your Memorialist and a Detachment of his own Regiment for their Conduct and Behaviour on that Occasion.
                  That it appears to be the Intention of Congress by a late Resolution of the 3rd of October last to fill up if not augment the Corps which your Memorialist has the Honour to Command, by ordering the Non-commissioned Officers and Privates therein-mentioned to be incorporated with the Regiment, and all Volunteers from foreign States to be annexed to it, yet your Memorialist has received Seventeen Men only from Col. Livingston’s Regiment, in Obedience to the afore-mentioned Resolution, and of Course his intended Command remains incompleat.
                  That Four Hundred and Eighteen Non-commissioned Officers and Privates only are now on the Returns and Musters, when the Establishment of the Regiment is a Thousand strong; and that sixteen Commissioned Officers, and One Hundred and Sixty-two Non-commissioned Officers and Privates of the above-mentioned Number are returned to the Board of War, agreeable to Resolution of Congress of the 5th of March 1779, Volunteers from Canada, and otherwise belonging to none of the United States; unprovided with any Kind of Supplies; no Donations of Clothing; no State’s or Town’s Bounties, and as yet unsettled with for the Arrears of Pay and Depreciation of Wages.
                  That when your Excellency’s Memorialist entered into the Service, he conceived himself to be in the Line of Colonels as they then stood, and intitled in his turn to Promotion, yet by a wise Regulation since laid down by Congress, he has observed a Number of younger Colonels than himself promoted to General Officers.  Patiently waiting a fourteenth State to patronize his Services, and push on his Promotion, until by looking over the List of Colonels he finds himself the third in the Army of the United States; therefore from the present Rule, and considering your Memorialist as a Volunteer in the Service, his Promotion should fall to him in the Line of Numbers; as he stood amongst the Colonels when he entered the Service, and not by Seniority, in which Case your Memorialist ought to have been considered a long Time since as the first in the Line of Promotion.
                  That from the aforesaid State of Facts it will appear to have been a particular Hardship and a great Misfortune to your Memorialist, that Congress did not furnish him with Money to raise the Regiment, on the firm Expectation of which he entered the Service, and accepted of the Command, as that alone would have made him respectable in the Field.
                  That your Memorialist has by one Way or other drawn into the Field, and kept up a respectable Body of Men in this Service, partly at his own Expence for the public Benefit: That he not only suffered in his Person, but has opened his Purse and extended his Credit, and for aught he knows for ever sacrificed his Fortune in the Service of these United States in which he is a Volunteer only, and now reduced to a State of Want and Misery.
                  That your Memorialist has been patient in Point of Rank, seeing a Number of younger Colonels than himself promoted to General Officers.
                  That your Memorialist is now the third Colonel in the Continental Army, who from the Principles of common Justice laid down by Congress is and ought to be the first in the Line of Promotion, as those Colonels elder in Commission than himself are from States who have had a large Proportion of General Officers: That similar Grievances subsist with other Officers in the Regiment, partly in Consequence of the Resolution of Congress of the 24th of November 1778.
                  That the Resolution of Congress of the 3rd of October last with respect to your Memorialist and the Corps which he has the Honour to Command will not fully answer the Expectation thereon in forming a respectable Command; and that a Settlement with the Canadian Officers and Men is absolutely necessary, as well as Provision to be made to do them equal Justice in future with the other Parts of the Army.
                  Your Memorialist therefore humbly prays, That your Excellency will please to take his Case, and that of the Regiment, into Consideration, and recommend to the Grand Council and Guardians of American Liberty a full Settlement with the Canadian Officers and Men, and the immediate Payment of such Advances and Arrears of Pay as their present respective Necessities may require:
                  That your Excellency will please to point out, and recommend to the Grand Senate of America some Mode to recruit the Regiment to its proper Establishment.
                  That your Excellency will please to recommend your Memorialist for the Rank of Brigadier, either by Brevet or otherwise to command his own Corps only, or such as your Excellency may please to appoint him to, and that such other Promotions in the Regiment which are just and reasonable may take Place: And that your Excellency will in all other Cases patronize this Regiment until it can be taken up, owned and provided for by a Fourteenth American State, to which it properly belongs.  And your Memorialist will as in Duty bound ever pray
                  
                     Moses Hazen
                  
               